DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in line 12 the limitation “a second distal balloon”.  Line 5 of the claim also recites a second distal balloon.  It is unclear whether the recitation in line 12 refers to an additional balloon, or the same balloon recited in line 5.  For purposes of examination, the second distal balloon in line 12 will be interpreted to be the same element as recited in line 5. 
Claim 5 recites in lines 1-2 the limitation “the fluid”.  This limitation lacks antecedent basis in the claim. 
Claim 6 recites in line 4 the limitation “the slitted aperture”.  It is unclear whether this limitation refers to a specific slitted aperture, or to the plurality of slitted apertures recited in claim 2.  For purpose of examination, the limitation will be interpreted to refer to the plurality of slitted apertures. 

Claim 12 recites in line 14 the limitation “a second distal balloon”.  Line 6 of the claim also recites a second distal balloon.  It is unclear whether the recitation in line 14 refers to an additional balloon, or the same balloon recited in line 6.  For purposes of examination, the second distal balloon in line 12 will be interpreted to be the same element as recited in line 6.
Claim 12 recites in line 22 the limitation “a drug”.  Line 7 of the claim recites a drug source, and line 18 subsequently recites “the drug”.  In line 18, “the drug” is interpreted to be the drug from the drug source. It is unclear whether “a drug” recited in line 22 is an additional drug or the same drug recited in lines 7 and 18.  For purposes of examination, the drug recited in line 22 will be interpreted to be the same element as recited in lines 7 and 18.
Claim 17 recites in line 1 the limitation “the fluid”.  This limitation lacks antecedent basis in the claim.  
Claim 17 recites in line 4 the limitation “the slitted aperture”.  It is unclear whether this limitation refers to a specific slitted aperture, or to the plurality of slitted apertures recited in claim 12.  For purpose of examination, the limitation will be interpreted to refer to the plurality of slitted apertures. 
Claim 20 recites in line 12 the limitation “a second distal balloon”.  Line 5 of the claim also recites a second distal balloon.  It is unclear whether the recitation in line 12 refers to an additional balloon, or the same balloon recited in line 5.  For purposes of examination, the second distal balloon in line 12 will be interpreted to be the same element as recited in line 5.
Claim 20 recites in line 18 the limitation “the fluid”.  This limitation lacks antecedent basis in the claim.  

Allowable Subject Matter
Claims 1, 12, and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 1, the closest prior art identified is US Patent App. Pub. 2009/0254064 to Boatman.  Boatman teaches an apparatus (Fig. 3) comprising a catheter shaft (22) extending from a proximal end to a distal tip; a first distal balloon (40) positioned on a distal segment of the catheter shaft proximal to the distal tip and positioned inside of and concentric with a second distal balloon (42), the first distal balloon in fluid communication with a first lumen (30), the first distal balloon comprising: a plurality of longitudinal channels (Fig. 7B, element 328) recessed from a plurality of outermost radial surfaces of the first distal balloon; the second distal balloon in fluid communication with a second lumen (33) separate from the first lumen. 
Boatman is silent regarding a translucent distal segment of the catheter shaft, the first distal balloon in fluid communication with a drug source, the first distal balloon comprising a translucent material, a plurality of circumferential channels recessed from the outermost radial surfaces of the first distal balloon, and a first light fiber and a second light fiber each positioned in the catheter shaft and extending through the translucent distal segment. 
U.S. Patent No. 5,662,712 to Pathak teaches an analogous invention directed to a balloon catheter for molding polymer structures within a lumen of a blood vessel.  Pathak teaches a translucent distal segment (Fig. 1, the region with balloon 12 is the distal segment), and the distal balloon comprising a translucent material (Col. 11, lines 53-56).  Pathak also teaches a first light fiber (18) and a second light fiber (Col. 17, lines 35-45; the optical emitter may comprise at least one optical fiber, and thus may comprise a first light fiber and a second light fiber) positioned within the catheter shaft and extending through the translucent distal segment. 

The modified device is still silent regarding the first distal balloon in fluid communication with a drug source, a plurality of circumferential channels recessed from the outermost radial surfaces of the first distal balloon. 
U.S. Patent No. 5,899,917 to Edwards teaches an invention comprising a distal balloon (Fig. 2C, element 37) comprising a plurality of longitudinal channels and a plurality of circumferential channels (18).  
However, it would not have been obvious to further modify the invention of Boatman and Pathak in view of Edwards to comprise a plurality of circumferential channels.  The longitudinal and circumferential channels taught by Edwards function to form a stent in the shape of the channels (Col. 11, lines 47-67).  The longitudinal channels taught by Boatman function to direct a fluid to be delivered out of the holes in the outer balloon and to allow an increase in velocity or pressure of the fluid to be delivered (Par. 0068).  There is no motivation disclosed by Edwards to modify the first distal balloon of Edwards to include a plurality of circumferential channels, and furthermore, the modification may alter the ability of the invention taught by Boatman to perform its intended function.  
Therefore, the above recited limitation cannot be found in or rendered obvious over the prior art in combination with the other claimed features. 
Regarding Claim 12, the closest prior art is Boatman and Pathak as recited above regarding claim 1.  Boatman teaches providing a catheter into the blood vessel (Par. 0039), the catheter comprising a catheter shaft (22) extending from a proximal end to a distal tip; a first distal balloon (40) positioned on a distal segment of the catheter shaft proximal to the distal tip and positioned inside of and concentric with a second distal balloon (42), the first distal balloon in fluid communication with a first lumen (30), the first distal balloon comprising: a plurality of longitudinal channels (Fig. 7B, element 328) recessed from a plurality of outermost radial surfaces of the first distal balloon; the second distal balloon in fluid communication with a second lumen (33) separate from the first lumen, the second distal balloon comprises a plurality of slitted apertures (46), the slitted apertures selectively communicate the drug to a treatment area of a subject (Par. 0045); and delivering the drug to the treatment area through the slitted apertures (Par. 0045). 
Boatman is silent regarding a translucent distal segment of the catheter shaft, the first distal balloon in fluid communication with a drug source, the first distal balloon comprising a translucent material, a plurality of circumferential channels recessed from the outermost radial surfaces of the first distal balloon, and a first light fiber and a second light fiber each positioned in the catheter shaft and extending through the translucent distal segment, supplying the drug from the drug source to the first distal balloon, and activating the first light fiber and the second light fiber thereby providing light transmission through the distal segment, the first distal balloon, and the second distal balloon to activate the drug in the treatment area.  
U.S. Patent App. Pub. 2014/0200504 to Rocha-Singh teaches an analogous invention comprising a first light fiber (Par. 0043), and a translucent distal segment and the first distal balloon comprising a translucent material (Par. 0043, the balloons and the catheter shaft comprise materials that permit light energy to pass through), and activating the first light fiber thereby providing light transmission to activate the drug in the treatment area (Par. 0056 – 0057).  

The modified method of Boatman and Rocha-Singh is still silent regarding supplying a drug from the drug source to the first distal balloon, a second light fiber positioned in the catheter shaft, and a plurality of circumferential channels. 
Rocha-Singh further teaches supplying a drug from the drug source to the first distal balloon (Par. 0041), but it would not have been obvious to modify the method in view of Rocha-Singh to include supplying a drug from the drug source to the first distal balloon since Boatman teaches the first distal balloon is a non-porous balloon which fluidly communicates with an inflation source, while the second distal balloon communicates with the drug source.  Therefore, supplying a drug from the drug source to the first distal balloon would prevent the method of Boatman from being carried out as intended. 
Furthermore, Edwards teaches an invention comprising a distal balloon (Fig. 2C, element 37) comprising a plurality of longitudinal channels and a plurality of circumferential channels (18).  
However, it would not have been obvious to further modify the method of Boatman and Rocha-Singh in view of Edwards to comprise a plurality of circumferential channels.  The longitudinal and circumferential channels taught by Edwards function to form a stent in the shape of the channels (Col. 11, lines 47-67).  The longitudinal channels taught by Boatman function to direct a fluid to be delivered out of the holes in the outer balloon and to allow an increase in velocity or pressure of the fluid to be delivered (Par. 0068).  There is no motivation disclosed by Edwards to modify the first distal balloon of 
Therefore, the above recited limitations cannot be found in or rendered obvious over the prior art in combination with the other claimed features. 
Regarding Claim 20, the closest prior art identified is US Patent App. Pub. 2009/0254064 to Boatman.  Boatman teaches an apparatus (Fig. 3) comprising a catheter shaft (22) extending from a proximal end to a distal tip; a first distal balloon (40) positioned on a distal segment of the catheter shaft proximal to the distal tip and positioned inside of and concentric with a second distal balloon (42), the first distal balloon in fluid communication with a first lumen (30), the first distal balloon comprising: a plurality of longitudinal channels (Fig. 7B, element 328) recessed from a plurality of outermost radial surfaces of the first distal balloon; the second distal balloon in fluid communication with a second lumen (33) separate from the first lumen; and during inflation of the second distal balloon, a fluid fills between an inside surface of the second distal balloon and an outside surface of the first distal balloon, gradually fills the longitudinal channels.
Boatman is silent regarding a translucent distal segment of the catheter shaft, the first distal balloon in fluid communication with a drug source, the first distal balloon comprising a translucent material, a plurality of circumferential channels recessed from the outermost radial surfaces of the first distal balloon, and a first light fiber and a second light fiber each positioned in the catheter shaft and extending through the translucent distal segment, and wherein the drug source is configured to provide at least one drug to the first distal balloon via the first lumen. 
U.S. Patent No. 5,662,712 to Pathak teaches an analogous invention directed to a balloon catheter for molding polymer structures within a lumen of a blood vessel.  Pathak teaches a translucent distal segment (Fig. 1, the region with balloon 12 is the distal segment), and the distal balloon comprising a translucent material (Col. 11, lines 53-56).  Pathak also teaches a first light fiber (18) and a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify Boatman to comprise a first light fiber positioned within the catheter shaft and extending through the translucent distal segment, and to have a translucent distal segment, and the first distal balloon comprising a translucent material, as taught by Pathak, in order allow light to transmit in order to form a stent (Col. 2, lines 30-53).  Pathak teaches transmitting light to a polymer article (Fig. 1, 19), but it is also well known in the art to transmit light to a therapeutic fluid agent, delivered via the balloon, such as in US Patent App. Pub. 20140200504 to Rocha-Singh. 
The modified device is still silent regarding the first distal balloon in fluid communication with a drug source, a plurality of circumferential channels recessed from the outermost radial surfaces of the first distal balloon, and wherein the drug source is configured to provide at least one drug to the first distal balloon via the first lumen. 
U.S. Patent No. 5,899,917 to Edwards teaches an invention comprising a distal balloon (Fig. 2C, element 37) comprising a plurality of longitudinal channels and a plurality of circumferential channels (18).  
However, it would not have been obvious to further modify the invention of Boatman and Pathak in view of Edwards to comprise a plurality of circumferential channels.  The longitudinal and circumferential channels taught by Edwards function to form a stent in the shape of the channels (Col. 11, lines 47-67).  The longitudinal channels taught by Boatman function to direct a fluid to be delivered out of the holes in the outer balloon and to allow an increase in velocity or pressure of the fluid to be delivered (Par. 0068).  There is no motivation disclosed by Edwards to modify the first distal balloon of 
Furthermore, Rocha-Singh teaches an analogous invention with a first distal balloon (31) in fluid communication with a drug source (Par. 0041), and wherein the drug source is configured to provide at least one drug to the first distal balloon via the first lumen, but it would not have been obvious to modify the apparatus of Boatman and Pathak in view of Rocha-Singh to include supplying a drug from the drug source to the first distal balloon since Boatman teaches the first distal balloon is a non-porous balloon which fluidly communicates with an inflation source, while the second distal balloon communicates with the drug source.  Therefore, supplying a drug from the drug source to the first distal balloon would prevent the method of Boatman from being carried out as intended. 
Therefore, the above recited limitations cannot be found in or rendered obvious over the prior art in combination with the other claimed features. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491. The examiner can normally be reached M-F, 8:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783